DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed on 3/1/2022 has been entered. Claims 1, 3-4, 7, and 14-20 remain pending in the application. 
3.	Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 8/31/2021.
4.	Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 8/31/2021.
Allowable Subject Matter
5.	This application is in condition for allowance except for the following formal matters: 
Acceptance of the proposed amendments (see below) made by the Examiner. If approved please submit as amendments with next response.
Correction of drawing objections. 
Drawings
6.	The drawing filed on 3/1/2022 is objected to under 37 CFR 1.83(a) because it fails to show the implantable medicament delivery system as described in the specification.  The drawing filed on 3/1/2022 only contains reference characters and does not contain any structural features of the system. Additionally the drawing does not include a figure number. Furthermore the drawing filed on 3/1/2022 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference signs mentioned in the description: item 1, 2, 3, 4, 5, 6, and 10. Appropriate correction is required. Examiner notes several amendments were made to the specification discussing newly added item 1A, 1B, 3A, 3B, 4A, 4B, and 4C. If any of these reference characters are removed in a subsequent amendment, Applicant is reminded that the discussion in the specification should also be removed/amended. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
7.	The abstract has been amended as follows (proposed awaiting Applicant’s approval):
ABSTRACT OF THE DISCLOSURE
A flexible implantable contraceptive disc device can be inserted inside a female body. The disc device can be bent and inserted into a laparoscopy tube, which allows it to be delivered to an appropriate location inside a female subject. The disc device has three layers, a central core silicon reservoir containing an active ingredient, such as a contraceptive, which is sandwiched and encased by upper and lower porous silicon casings. The casings are porous to the contraceptive, allowing controlled release over a prolonged period of time. The lower casing has a series of micro-hooks around a circumference, allowing the disc device to be attached to a desired tissue by rotating the disc device such that the hooks engage with the desired tissue. Such a device is easier to insert, and to remove, than a rod-like rigid plastic T-shape IUDs which are considerably larger and more expensive to manufacture.

8.	The claims have been amended as follows (proposed awaiting Applicant’s approval):
14. (canceled)
17. (Currently amended) The system, according to claim 15, wherein said tissue engaging projection is comprised of a bevel 
Examiner is proposing canceling claim 14 as it is currently dependent on canceled claim 13. Additionally claim 14 does not further limit claim 1 as claim 1 already states “a plurality of micro-hooks being disposed around said lower outer planar surface edge”.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/         Examiner, Art Unit 3783                                                                                                                                                                                         
/DEANNA K HALL/         Primary Examiner, Art Unit 3783